El Juez Asociado Sr. del Tobo,
emitió la opinión del tribunal.
Las demandantes, las hermanas Gertrudis y Francisca Aponte,' expresando que su demanda versa sobre división de propiedad y entrega de bienes hereditarios, alegan en ella que son dueñas, a título de herencia,, de cierta finca rús-tica, de nueve cuerdas, radicada en el barrio de Florida, de la isla de Vieques; que una de ellas, Gertrudis, vendió al demandado José Eustaquio Verdiales una cuerda y un cuarto de otra para ser entregadas cuando se hiciera la divi-sión de la finca entre las demandantes; que el demandado desde 1906 tomó posesión indebida e ilegalmente de la tota-lidad de la finca con excepción de una cuerda que estaba ocupada por la demandante Gertrudis; que el valor de la finca que indebidamente posee el demandado es el de $700 y el valor en arrendamiento de cada cuerda $10 anuales, y que a la demandante Gertrudis corresponden tres cuer-das y un cuarto de otra, a la otra demandante Francisca cuatro cuerdas y media y al demandado una cuerda y un cuarto. ■ Y basándose en tales alegaciones, las demandantes pidieron a la corte que condenara al demandado a practi-car la división de la finca y a entregar a las demandantes sus participaciones en la misma, con más lo que hubieran producido las tierras ocupadas arrendadas, y las costas, gas-tos y honorarios de abogado.
El demandado contestó la demanda negando todas y cada una de sus alegaciones.
*355Celebrado el juicio, la corte de distrito declaró probado que las demandantes son herederas de su finado padre José Manuel Aponte, muerto el 12 de noviembre de 1905; que Aponte era el dueño de la finca que se describe en la demanda, y que el demandado tomó posesión ilegalmente de dicha finca con excepción de una cuerda que ocupaba la demandante Gertrudis Aponte.
Esto no obstante, estimando la corte que la acción ejer-citada por las demandantes parecía' basarse en el artículo 407 del Código Civil, opinó que era improcedente porque:
"Para que pueda establecerse con éxito la acción conmvmi divi-dundo, es requisito indispensable ¡que se hallen todos los litigantes en posesión indivisa y común de la heredad, siendo imposible el ejercicio de tal acción, cuando cualquiera de los condueños se encuentra en el disfrute exclusivo de la cosa1 común o de cualquiera; parte de ella.
"Y según las alegaciones de la demanda, Gertrudis Aponte, una de las demandantes, está en posesión de una cuerda de la finca en liti-gio, mientras Eustaquio Verdiales, el demandado, disfruta de ocho cuerdas o sea la mayor parte de la heredad. De suerte que no sola-mente no están los distintos condueños en posesión de la finca reseñada en común y proindiviso, sino que aparece por el contrario, que el de-mandado obtuvo una cuerda y un cuarto de otra, mediante un contrato de compraventa. De donde resulta, que el demandado es dueño de una porción determinada de la finca, más no de un condominio; y que una de las demandantes, Gertrudis Aponte, es dueña asimismo de otra cantidad determinada de la finca, quedando demostrado así que no existe comunidad de derechos.”
La sentencia se dictó sin perjuicio de cualquier otra acción que pudieran ejercitar las demandantes y contra ella se inter-puso el presente recurso de apelación.
Antes de entrar en el estudio y resolución, de las cues-tiones envueltas en este recurso, deseamos consignar que la prueba practicada en el acto de la vista demostró, además, que las demandantes Gertrudis y Francisca Aponte arren-daron, respectivamente, al demandado, una cuerda y dos cuer-das y media, constando por escrito el arrendamiento de las dos cuerdas y media a razón de quince pesos anuales por *356cada cuerda y por término de odio años. Ambos arrenda-mientos se verificaron después de interpuesta la demanda que lleva fecha 22 de diciembre de 1911. La sentencia ape-lada se dictó el 11 de noviembre de 1914.
¿Qué acción se ejercita en realidad de verdad en este caso? La corte sentenciadora la calificó de acción communi dividundo o sea “la que compete directamente por razón del dominio a cada uno de los dueños de la cosa común, contra los demás condueños, para obligarles a la partición y adjudicación, entregando a cada partícipe lo que corres-ponda.” Véase la Enciclopedia Jurídica Española, tomo 1, p. 446.
La parte apelante está conforme con la calificación de la corte sentenciadora, pero no con las consecuencias que deriva de ella. “Nosotros,” dicen los apelantes en su ale-gato, página 6, “no necesitamos reivindicar, esto es, esta-blecer la acción genérica reivindicatoría. Ejercitamos la de división de comunidad contra el comunero que prescinde de derechos sagrados ajenos, y dentro de esa acción, como con-secuencia, la de entrega de participación que es una reivin-dicación específica creada por la ley.”
A nuestro juicio no están desprovistas del todo de razón las apelantes. Si bien no es el presentado por ellas el caso típico de una comunidad de bienes, no puede negarse que resulta probado que tres personas distintas tienen derecho al dominio de una sola finca rústica; que la porción ideal de cada mía de esas personas es perfectamente conocida, a saber: en una totalidad de nueve cuerdas, .cuatro y media corresponden a una, tres y cuarto a otra y a la restante una y cuarto; que en la realidad, sobre el terreno, jamás han sido fijadas, deslindadas o individualizadas dichas participa-ciones, y que dos de las personas indicadas están entera-mente conformes en que cese el estado de indeterminación material fija y concreta de sus derechos y no habiendo podido llegar a un acuerdo con la otra, acuden a los tribunales y prueban la verdad de sus alegaciones.
*357El conflicto es evidente. La corte tiene ante sí todos los datos necesarios para resolverlo en justicia. Ha adqui-rido jurisdicción sobre todas las partes interesadas y a nues-tro juicio no debe dilatar su actuación definitiva porque no pueda calificarse con toda precisión la clase de acción ejer-citada por las demandantes;'
En cuanto a la reclamación por el producto de las tie-rras que se hace en la demanda, diremos que se probó en el juicio que una cuerda de terreno de la clase de las que forman la finca de que se trata en este pleito produce en arrendamiento de diez a veinte pesos anuales. El mismo demandado arrendó dos y media a una de las demandantes a razón de quince pesos anuales por cuerda. Sin embargo la demanda sólo fija diez pesos. T se probó además que el demandado ocupó por lo menos desde la fecha alegada en la demanda, o sea desde julio de 1906, ocho cuerdas, de las cuales seis y tres cuartos lo fueron sin derecho alguno hasta la fecha de la interposición de la demanda, diciembre 1911. Después de la interposición de la demanda, sin que conste con exactitud la fecha, el demandado arrendó una cuerda a la demandante Gertrudis y dos y media a la demandante Francisca, de suerte que la ocupación ilegal se redujo a una cuerda y cuarto en cuanto a la demandante Gertrudis y a dos en cuanto a la demandante Francisca. Calculado el pro-ducto a diez pesos la cuerda, dos cuerdas y cuarto durante cinco años y medio producirían $123.75 y cuatro y media $247.50, viniendo en tal virtud obligado el demandado a pagar a la demandante Gertrudis Aponte $123.75 y el producto de una cuerda y cuarto calculado a razón de diez pesos por cuerda desde enero de 1912 hasta la fecha en que se ejecute la sentencia y a pagar de igual modo a la otra demandante Francisca Aponte la suma de $247.50 y el producto de dos cuerdas de terreno calculado a diez pesos al año por cada cuerda desde enero de 1912 hasta la fecha en que se ejecute la sentencia.
Por virtud de todo lo expuesto opinamos que debe decía-*358rarse con lugar el recurso y revocarse la sentencia recurrida dictándose otra por la cual se ordene al demandado que prac-tique o consienta en su caso que se practique la división de la finca de nueve cuerdas de que se trata, en la siguiente forma: cuatro y media para Francisca Aponte, tres y cuarto para Gertrudis Aponte y una y cuarto para el propio deman-dado José Eustaquio Verdiales; que entregue o que consienta en su caso que se entreguen sus participaciones a las deman-dantes y que les pague las sumas indicadas, con más las cos-tas, gastos y honorarios de abogado. Se concederá a las partes un término de diez días para que practiquen de común acuerdo la división material de la finca, y si así no lo hicie-ren, entonces que procedan a pedir a la corte de distrito el nombramiento de un partidor, debiendo seguirse en la partición las disposiciones del Código Civil referentes a la comunidad de bienes, las del mismo código' concernientes a la división de la herencia y las correlativas de la ley de procedimientos legales especiales que sean pertinentes.

Revocada la sentencia apelada y dictada otra ordenando la división material de la finca de que se trata y entrega de las participa-ciones•, con costas, gastos y honorarios de abogado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.